DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment dated 12/11/2020 has been considered and entered into the record.  Claims 6, 8, and 9 have been canceled.  Claims 1–5, 7, and 10–20 are pending, while claims 1–5, 7, and 10 remain withdrawn from consideration.  The previous 112(b) rejection of claim 12 is withdrawn due to the removal of duplicate polymer names and the full recitation of the required polymer species.  Claims 11–20 are examined below.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With the amendment of claim 11, from which claims 12–20 depend, it is unclear if Applicant is intending to claim a finally formed product or merely an intermediate material has “at least one topological surface grating pattern disposed on 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11, from which claim 12 depends, has been amended to now require a fiber having an outer body surface material comprising an amorphous polymer fiber material.  Claim 12, however, continues to include semi-crystalline polymer fiber materials specifically precluded by the amendment of claim 11 (e.g., PVDF and polyethylene).  See Spec. ¶ 42.  Additionally, claim 12 also includes metal as a fiber material.  Metal is not a polymer.


Claim Rejections - 35 USC § 102
Claim(s) 11–15, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorin (US 2018/0327931 A1).
Sorin discloses a drawing technique used to make textured, polymer fibers for use in the textile industry.  Sorin ¶¶ 8–9, 49, 56–57, 125.  The polymer fiber may comprise a combination of polymers and have a texture of hollow channels (i.e., chirped grating) that runs the length of the drawn fibers and may have texture on various surfaces other than a id. ¶¶ 18–19, 101, Figs. 8, 9, 12.  The drawn fibers may be made from amorphous polymers, such as polymethylmethacrylate and polycarbonate.  Sorin ¶ 101; Spec. ¶ 42.
Although Sorin does not explicitly teach the claimed feature the polymer fiber material having a viscosity lower than about 108 Poise or a stress of between about 400 g/mm2 and about 1000 g/mm2 at a thermal draw temperature of the fiber material, it is reasonable to presume that the required viscosity is inherent to Sorin.  Support for said presumption is found in the use of like amorphous polymer materials (i.e., polymethylmethacrylate and polycarbonate).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.
	
	

Claim Rejections - 35 USC § 103
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorin.
Sorin teaches that the drawn fiber may be used in textiles.  One of ordinary skill in the art would understand that textiles include woven materials.  Accordingly, one of ordinary skill in the art would have found it obvious to have included the drawn fiber of Sorin in woven textiles.  
Sorin also teaches that it is obvious to combine different embodiments of the disclosure.  See Sorin ¶ 148.  Thus, it would have been obvious to one of ordinary skill in the art to have combined different texture patterns of Sorin in a drawn fiber.


Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
Applicant argues that the fiber drawing process of Sorin destroys the surface pattern of the fiber preform as drawn, and requires a second, encapsulating material to maintain the surface pattern on the preform during drawing due to surface energy issues related to the use of semi-crystalline polymers.  Instead, Applicant contends that using a materially different process with amorphous polymers does not require the encapsulating material to form a drawn fiber with surface patterns.  The Examiner does not dispute that Sorin and Applicant utilize different processes to form drawn fibers with surface patterns.  However, as noted by Applicant, Sorin does teach the use of amorphous polymer materials (e.g., polymethylmethacrylate and polycarbonate) to form drawn fibers with surface patterns.  Applicant’s arguments seem to be directed to a difference in process related to Sorin, rather than a material difference as to drawn fibers formed.  Accordingly, Applicant’s arguments pertaining to the differences between Sorin and the claimed invention are not persuasive.  Additionally, as set forth above, the instant claims are not clear as to whether the finally formed fibers are being claims or whether they have a surface pattern, or the fibers as they are being drawn, an intermediate product.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289, 292.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786